Citation Nr: 0618364	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-30 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma including claimed as secondary to herbicide 
exposure. 

2.  Entitlement to an effective date earlier than September 
5, 1990 for a 100 percent evaluation of service-connected 
post-traumatic stress disorder (PTSD).   

3.  Entitlement to an effective date earlier than November 
27, 1974 for service connection of residuals of a leg 
fracture.  

4.  Entitlement to an effective date earlier than July 13, 
1989 for service connection of a low back disability.  


REPRESENTATION

Veteran represented by:	Antonio E. Benduzu, Attorney 
at law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an July 2002 rating decision of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for basal cell 
carcinoma including claimed as secondary to herbicide 
exposure and also denied earlier effective dates for a 100 
percent disability rating for PTSD and for service connection 
of a leg fracture and a low back disability.


FINDINGS OF FACT

1.  The preponderance of the medical evidence is against a 
finding that the veteran's basal cell carcinoma is related to 
service.

2.  The claim of entitlement to an increased rating of PTSD 
arose from a claim filed on September 5, 1990.   Within the 
one year prior to that date it was not factually 
ascertainable that the veteran was entitled to a 100 percent 
disability rating.  

3.  The veteran separated from active duty on November 26, 
1974.  

4.  On July 13, 1989, the RO received the veteran's request 
to reopen his previously denied claim of entitlement to 
service connection of a low back condition.   
 

CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred due to any event in 
service, including herbicide exposure.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303; 3.307; 3.309 (2005).  

2.  The criteria for an effective earlier than September 5, 
1990, for a grant of a 100 percent disability rating for 
PTSD, have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155(a), 3.400 (2005).

3.  The criteria for an effective earlier than month November 
27, 1974, for a grant of service connection for residuals of 
a leg fracture have not been met. 38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2005).

4.  The criteria for an effective earlier than July 13, 1989, 
for a grant of service connection for a low back condition, 
have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.155(a), 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for basal cell 
carcinoma including claimed as secondary to herbicide 
exposure.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in November 2001 (and prior to the initial 
adjudication of this claim) and again in August 2004 the RO 
sent the veteran a letter that informed him of the evidence 
necessary to establish entitlement to VA (service-connected) 
compensation, what evidence they would obtain and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to this claim. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date - i.e. the latter two 
elements of service connection, noted above - with respect to 
the claim on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claim for service 
connection for basal cell carcinoma, and as such, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Regarding the VA's duty to assist claimants, it is pointed 
out that VA shall make reasonable efforts to obtain evidence 
necessary to substantiate claims for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.  
The veteran has identified no additional information or 
evidence that should be obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   And, the veteran was provided with a 
VA examination in January 2002.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of this claim.  The veteran advised in his November 
2002 substantive appeal that he did not desire a hearing.      

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service.  In addition, if a veteran was 
exposed to an herbicide agent (Agent Orange) during active 
service, service connection is presumed for several 
disorders.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

The diseases which are deemed associated with herbicide 
exposure do not include basal cell carcinoma.  See 38 C.F.R. 
§ 3.309(e) (2004); see also 38 U.S.C.A. § 1116(2) (West 
2002).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e) but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).



Analysis

The veteran is seeking service connection for basal cell 
carcinoma.  His essential contention is that this condition 
is related to herbicide exposure, which he claims he 
experienced in connection with his service in Vietnam during 
the Vietnam War.  

The veteran's VA treatment records document a history of 
basal cell carcinoma.  Therefore, current disability is 
shown.  

Regarding in-service incurrence of disease or injury, the 
veteran has argued that  exposure to agent orange during 
service later caused him to develop basal cell carcinoma.  

With respect to the veteran's service, the veteran was in the 
United States Navy from November 1971 through November 1974.  
During a period of that time, the veteran served aboard a 
boat located in the waters offshore of Vietnam.  The veteran 
has not contended that his conditions of service ever 
involved visitation in the Republic of Vietnam.  The 
statutory presumption of agent orange exposure does not apply 
to service limited to the waters offshore of Vietnam.  See 38 
C.F.R. § 3.307(a)(6)(iii)(2005).

The veteran instead contends that he was sprayed with Agent 
Orange by planes flying overhead.  He has offered no evidence 
other than his own contentions in order to show that he had 
contact with herbicides.  The veteran's service medical 
records do not indicate that he suffered any contact with 
herbicides during service.  Accordingly, an in-service injury 
of herbicide exposure has not been met on either a 
presumptive of a direct basis.  [The Board further notes in 
passing that even if exposure to agent orange had been found 
on a presumptive or direct basis, the complained of condition 
of basal cell carcinoma is not a condition for which 
presumptive service connection has been established for 
veterans exposed to herbicides.]

Moving to in-service incurrence of disease, as noted by the 
court in Combee, if the veteran fails to make out a 
successful claim of entitlement to presumptive service 
connection, direct service connection must also be 
considered.  The veteran's service medical records are 
pertinently negative for any treatment or diagnosis of basal 
cell carcinoma.   Accordingly, there is no finding of in-
service incurrence of disease.  

To the extent that basal cell carcinoma is a type of 
malignant tumor, the Board has also considered the provisions 
of 38 C.F.R. § 3.309.  The medical evidence of record does 
not confirm diagnosis with basal cell carcinoma in the period 
between November 1974 and November 1975.  The Board 
recognizes that the veteran has offered his lay opinion, 
transcribed into his medical records, that he was diagnosed 
with basal cell carcinoma sometime in 1975.  However, the 
veteran's lay report of medical history is not competent 
medical evidence of the occurrence of a disease.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).   The medical evidence 
of record likewise does not include documentation of the 
claimed 1975 diagnosis.  Such was not indicated at the time 
of the veteran's initial claim to VA which was decided in 
October 1975 and for which the veteran was referred for a VA 
examination in September 1975.  Accordingly, the presumptions 
of 38 C.F.R. § 3.309 (2005) relating to in-service incurrence 
of chronic disease are also not for application.  

In the absence of a finding of herbicide exposure or in-
service incurrence of basal cell carcinoma, the claim fails.  

For the sake of completeness, the Board will also address the 
remaining element, medical nexus.  The Board has the 
fundamental authority to decide a claim in the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).

Moving to the final element, medical nexus, the Board is 
aware of the veteran's contentions that his current 
disability is related to service.  As the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge, his own opinions on medical diagnoses or 
causation are not competent. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

There is not of record competent medical evidence linking the 
veteran's current disability to any incident or illness in 
service.  The January 2002 VA examination report refused to 
find a link between the events of the veteran's service, 
including any agent orange exposure and his current basal 
cell carcinoma.   There is not competent medical evidence to 
the contrary.  Therefore, medical nexus is also not met.    

For the reasons and bases set out above, the Board finds that 
the criteria for the establishment of service connection of 
basal cell carcinoma, including claimed as secondary to 
herbicide exposure, have not been met and the benefit sought 
on appeal is denied


II. Earlier Effective Date Claims

The Board notes that the Court has held that even the failure 
to comply with the notice requirements of the VCAA is not 
prejudicial to the veteran if, based on the facts alleged, no 
entitlement exists.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003). In addition, the Court has held that a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide him a VCAA notice of the 
laws and regulations governing effective dates, if, based on 
the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  As discussed below, 
the Board has determined that the veteran is not entitled to 
an earlier effective date for any of the ratings or 
conditions at issue matter of law.  The Board therefore finds 
that any failure to comply with the VCAA is not prejudicial 
because the Act does not apply to this case.

a. Entitlement to an effective date earlier than September 5, 
1990 for a 100 percent evaluation of service-connected post-
traumatic stress disorder (PTSD).

In general, the effective date for an increased rating will 
be the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1). For an increase 
in disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date otherwise, date of receipt of 
claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also 
Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen." The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

Upon review, the medical evidence of record clearly indicates 
that the veteran suffered a drastic deterioration in his 
mental condition during the early 1990s with a total 
disruption of his employment and family relationships in 
1994.   That is to say, as of the July 1994 VA examination it 
became factually ascertainable that an increased rating to 
100 percent was warranted.  At the veteran's June 1994 VA 
examination it was noted that since the veteran's prior 
evaluations in 1992 his condition had materially changed.  
Specifically he had suffered a complete break down of his 
employment and marital relationships.  As of that time he was 
determined to be completely unemployable due to his mental 
state.  Moreover, he was increasingly isolated and anxious as 
compared with his prior examinations, as compared with his 
prior examinations in 1992.   Subsequently, in a September 
1994 decision, the veteran was granted a 100 percent 
evaluation effective as of September 5, 1990, the date of the 
receipt of the initial claim of entitlement to service 
connection of PTSD.  

The Board acknowledges that on July 13, 1989, the veteran 
filed a claim of entitlement to service connection of a 
nervous disorder other than PTSD.  In February 1990, the 
veteran was referred for a VA mental status examination.  The 
examiner specifically found that as of that date the veteran 
did not meet the criteria for a clinical diagnosis of PTSD.  
In April 1990, the RO issued its decision regarding the 
veteran's July 1989 claim.  Based upon the medical evidence 
of record, service connection for a chronic anxiety disorder 
was granted and the disability was rated as part of the 
veteran's headache disability.  A 10 percent disability 
rating was assigned from July 13, 1989.  A notice of 
disagreement was filed and in August 1990, the RO issued a 
SOC.  The veteran appealed to the Board and in an August 1991 
decision, the Board denied the veteran's claim of entitlement 
to an increased rating.  The Board's August 1991 decision is 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2005).  To the extent that he asserts that an 
earlier effective date for the grant of the 100 percent 
disability rating is in order based upon the July 13, 1989 
date of claim. the Board emphasizes, at the outset, that, 
generally, the August 1991 denial of the claim stands as a 
bar to any award of benefits based on the date of the claim 
for which the final Board decision was issued.  Further, the 
August 1991 decision pertains to a separate entity, the 
veteran's psychiatric disorder other than PTSD.  While a 
finding of clear and unmistakable error in the Board decision 
would constitute an exception to the finality of that 
decision (see 38 C.F.R. § 20.1400 (2005)), the veteran has 
not, at least at this point, indicated that he is requesting 
a earlier effective date under this theory, nor has he filed 
a such a motion with the Board.  Pursuant to the legal 
authority cited to above, the decision is final.

While the veteran's appeal regarding the increased rating for 
a nervous condition proceeded to the Board, the veteran filed 
a statement separate from his simultaneously filed VA Form 9 
which was received in September 1990.  In this statement, the 
veteran states that he was suffering from PTSD in addition to 
his nervous disorder.  As such, the RO began the process of 
initially developing a claim of entitlement to service 
connection of PTSD.  As discussed above, prior to the 
completion of the development of the claim initiated in 
September 1990, the medical evidence of record did not 
include a confirmed diagnosis of PTSD.  The Board 
acknowledges that the veteran's psychiatric disabilities have 
been rated together, however, based on the evidence of 
record, prior to September 5, 1990, VA was not apprised 
formally or informally that the veteran was seeking 
disability compensation due to PTSD.   In addition, there was 
no evidence that a 100 percent evaluation was warranted prior 
to September 1990.  The basis for the 100 percent evaluation 
was the 1994 VA examination.  While the RO could have chosen 
the date of the examination as the effective date for 100 
percent evaluation, it chose the date of claim.  
Nevertheless, it is clear that a 100 percent prior to the 
date of claim is not available.    
   
In light of the above, the Board finds that there is no basis 
to establish that a factually ascertainable increase in the 
veteran's PTSD condition merited a 100 percent evaluation at 
any time prior to the date of the veteran's claim which was 
filed on September 5, 1990.  Therefore, entitlement to an 
effective date prior to September 1990 for the assignment of 
a 100 percent evaluation for PTSD is not warranted.  See 38 
U.S.C.A. § 5110 (West 2002).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine. 
 However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


b.  Entitlement to an effective date earlier than November 
27, 1974 for service connection of residuals of a leg 
fracture.

The veteran was granted entitlement to service connection of 
residuals of a leg fracture effective November 27, 1974.  
According to the veteran's Form DD 214 he separated from 
active duty service on November 26, 1974.  VA benefits are 
not available prior to the recipient achieving veteran 
status.  The effective date of the grant of service 
connection for this condition is as of the veteran's first 
day following his separation from service, that is to say, 
the date that entitlement arose.  Under the law, no earlier 
effective date can be granted.  See 38 C.F.R. § 3.400 (2005).  
Therefore the benefit sought on appeal is denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


c.  Entitlement to an effective date earlier than July 13, 
1989 for service connection of a low back disability.

A review of the record reflects that in March 1984, the RO 
denied the veteran's request to reopen his previously denied 
claim of entitlement to service connection for low back 
disability.  This decision is final based on the evidence 
then of record. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1104 (2005).

On July 13, 1989, the RO received an application from the 
veteran to reopen the claim for entitlement to service 
connection for a low back condition based on the submission 
of new and material evidence. Ultimately, in an August 1991, 
the Board reopened this claim, and in an October 1991 
decision, the RO established service connection for a low 
back condition as secondary to the veteran's service 
connected leg fracture residuals, effective July 13, 1989.

The veteran asserts that an earlier effective date for the 
grant of service connection for this disability is in order. 
The Board emphasizes, at the outset, that, generally, the 
March 1984 denial of the previously filed claim stands as a 
bar to any award of benefits prior to that date. While a 
finding of clear and unmistakable error in the RO decision 
would constitute an exception to the finality of that 
decision the veteran has not indicated that he is requesting 
an earlier effective date under this theory, nor has he filed 
a motion with the Board.  The March 1984 RO decision is 
therefore final.

The governing legal criteria provide that the effective date 
of an award based on a claim for compensation which is 
reopened after a final decision by new and material evidence 
will be the day of receipt of claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400(q),(r) (2005).

The earliest submission by the veteran subsequent to the 
March 1984 RO denial relevant to the veteran's claim for 
service connection for a low back disability was the 
statement received on July 13, 1989 (in fact, it appears that 
this was the first statement of any kind regarding the 
veteran's low back condition received from him subsequent to 
this decision); hence, it is the earliest document that can 
be construed as a petition to reopen the claim. The RO 
assigned the effective date of the grant of benefits in this 
matter as the date of the veteran's petition to reopen his 
claim-the earliest possible date on the basis of the current 
record.

Accordingly, the Board must conclude that there is presently 
no legal basis for assignment of an effective date prior to 
July 13, 1989, for the established of service connection for 
a low back condition, the date of receipt of the veteran's 
application to reopen a claim of entitlement to service 
connection. Thus, the claim for an earlier effective date 
must be denied. 38 U.S.C.A. § 5110 (West 2002 & Supp 2005); 
38 C.F.R. § 3.400(q),(r) (2005).




ORDER

Entitlement to service connection of basal cell carcinoma is 
denied.  

Entitlement to an effective date earlier than September 5, 
1990 for a 100 percent evaluation of PTSD is denied.   

Entitlement to an effective date earlier than November 27, 
1974 for service connection of residuals of a leg fracture is 
denied.  

Entitlement to an effective date earlier than July 13, 1989 
for service connection of a low back disability is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


